FILED
                                                                                           COURT OF APPEALS
                                                                                              DIVISION 11

                                                                                          2013 MAY 21   AV, IQ: 09

    IN THE COURT OF APPEALS OF THE STATE OF WASHING

                                         DIVISION II

STATE OF WASHINGTON,                                                No. 42728 1 II
                                                                              - -


                               Respondent,

       V.




NICHOLAS PETER BLAZINA,                                        PUBLISHED OPINION


                               I.

       WORSWICK, C. . —
                  J   Nicholas. Blazina appeals his second degree assault conviction,

challenging the trial court's denial of his request for disclosure ofjuror information and ,

challenging the trial court's finding of his ability to pay his legal financial obligations (
                                                                                            LFOs).

We affirm.

                                              FACTS


        Keith Ainsworth was assaulted in the QZ Restaurant in Graham, Washington. The

single punch to his face fractured his jaw in two places,knocked out four teeth,_
                                                  _       -                     severed his

tongue, and rendered him immediately unconscious. He spent four days in the hospital,

underwent six or seven reconstructive surgeries, and was unable to return to full time work for
                                                                                   -

three months.


       Carrie Duncan had observed Blazina punch a man in the side of the head and run out of

the restaurant. Based on Duncan's statement to the police, her identification of Blazina from a

photomontage and two other witnesses' identifications of Blazina, the State charged Blazina with
No. 42728 1 II
          - -



second degree assault.' Several of Blazina's friends testified on his behalf, giving testimony
contrary to Duncan's and the other State's witnesses.

       After lengthy deliberations,the jury returned a guilty verdict. As defense counsel was

leaving the courthouse, he spoke with two jurors who told him they thought Blazina's witnesses

had lied in order to protect Blazina and, therefore, he must have been guilty. Blazina then filed a

motion to disclose juror information in which he stated:

       THE GROUND upon which the defendant bases this motion is: Two of the jurors
       told to the defense counsel after the trial that the jury reached its verdict not on the
       State's evidence, but on the assumption that the defendant's witnesses were lying
       to help the defendant and therefore the defendant must be guilty. The defense
       attorneys need jurors[']    information for the investigation of possible jury
       misconduct.


Clerk's Papers (CP)at 23. The trial court denied the motion, ruling:

              The Court hereby denies the defendant's motion for release of juror
       personal information. The Court finds that the comments made by the jurors
       inhere in the verdict and shows the mental process of the jury in reaching its
       verdict. The court finds that the comments made by the jurors [do]not amount to
       good cause.

CP at 24. The trial court then imposed a standard range sentence, 3, in legal financial
                                                                  87
                                                                  $ 387.

obligations and, at a later hearing, 47, 45.in restitution. The judgment and sentence
                                     69
                                     $ 1

included the following:

       2. ABILITY TO PAY LEGAL FINANCIAL OBLIGATIONS. The court has
        5
       considered the total amount owing, the defend[ nt]'
                                              s past, present and future
                                                    a
       ability to pay legal financial obligations, including the defendant's financial
       resources and the likelihood that the defendant's status will change. The court
       finds that the defendant has the ability or likely future ability to pay the legal
        financial obligations imposed herein. RCW [9.
                                                   753].
                                                    94A.


 RCW 9A. 6.
     a).
     021(
        1)(
        3



                                                  2
No. 42728 1 II
          - -



CP 29. Blazina appeals, claiming that the trial court erred in denying his request for juror

information and in entering a finding on his ability to pay his LFOs.

                                             ANALYSIS


                                         I. JURY DISCLOSURE


        GR 310)creates a presumption that juror information, other than name, is private. After

trial is over, however, one may petition the trial court to allow access to juror information upon a

showing of good cause. Upon such a showing, the trial court may permit access to the

information. Because this decision is discretionary, we review a trial court's decision under this

rule for an abuse of discretion; i. we review whether the decision is " anifestly unreasonable,
                                  e.,                                 m

or exercised on untenable grounds, or for untenable reasons."State ex rel. Carroll v. Junker, 79

Wn. d 12, 26, 482 P. d 775 (1971).In evaluating the good cause requirement,the trial court
  2                2

cannot consider facts inherent in the verdict. State v. Jackman, 113 Wn. d 772, 777, 783 P.
                                                                       2                  2d

580 (1989).The Jackman Court explained:

        The mental processes by which individual jurors reached their respective
        conclusions, their motives in arriving at their verdicts, the effect the evidence may
        have had upon jurors - the weight particular jurors may have given t0
                                      or
        particular evidence, or the jurors' intentions and beliefs, are all factors inhering in
        the jury's process in arriving at its verdict, and, therefore, inhere in the verdict
        itself, and averments concerning them are inadmissible to impeach the verdict."


2
    GR 310)provides:
        Access to Juror Information. Individual juror information, other than name, is
        presumed   to be    private. After the conclusion of a jury trial, the attorney for a
        party, or party pro se, or member of the public, may petition the trial.court for
        access to individual juror information under the control of court. Upon a showing
         of good cause, the court may permit the petitioner to have access to relevant
         information.     The court may require that juror information not be disclosed to
         other persons.



                                                   3
No. 42728 1 II
          - -



Jackman, 113 Wn. d at 777 78 ( uoting Cox v. Charles Wright Academy, Inc., Wn. d 173,
               2          - 4                                            70  2

179 80,422 P. d 515 (1967)).
    -       2

       Blazina argues that the jurors' statements indicated that they ignored the presumption of

innocence and eased the State's burden of proof. In every criminal case, a defendant is
                                                                         "

presumed   to be innocent   throughout the   trial and ...   the burden resides with the State to

overcome that presumption by evidence that is convincing beyond a reasonable doubt."State v.

Warren, 165 Wn. d 17, 36, 195 P. d 940 (2008)Alexander, C. .,
              2                3              (          J concurrence, in part, with

dissent).Analogizing to prosecutorial misconduct that erodes the presumption of innocence as

discussed in State v. Monday, 171 Wn. d 667, 680, 257 P. d 551 (2011),
                                    2                  3             Blazina argues that

jury misconduct that ignores the presumption of innocence entitles him to a new trial.

       We disagree. First,the trial court properly instructed the jury that in order to find Blazina

guilty,the State must prove the elements of the offense beyond a reasonable doubt. We presume

the jury followed this instruction. State v. Perez-Valdez, 172 Wn. d 808, 818 19,265 P. d 853
                                                                 2            -       3

2011).Additionally,the jury's assessment of witness credibility is solely its province and, here,

the statements Blazina relies on are matters ofcredibility assessment and thus inhere in the

verdict. State v. Camarillo, 115 Wn. d 60, 71, 794 P. d 850 (1990).Because sound reasons
                                   2                2

support the trial court's decision, we find no abuse of discretion. Jackman, 113 Wn. d at 777-
                                                                                   2

78.




                                                      11
No. 42728 1 II
          - -



                                   II. LEGAL FINANCIAL OBLIGATIONS


        Blazina next argues that the trial court erred in finding that he had the present or future

ability to   pay his LFOs.   3 He argues that the record does not support boilerplate finding 2.
                                                                                               5

because there was no discussion on the record and no documentary evidence presented to support

it. He relies on State v. Bertrand, 165 Wn. App. 393, 404, 267 P. d 511 (2011),
                                                                3             review denied,

    _ 2        2012).Before
175 Wn. d 1014 (                      making   such   a   finding,the   trial court must "` take] into
                                                                                            [            account

the financial   resources   of the defendant and the nature of the burden "'      imposed by the legal

financial obligations. Bertrand, 165 Wn. App at 404 (quoting State v. Baldwin, 63 Wn.App.

303, 312, 818 P. d 1116, 837 P. d 646 (1991)).
               2              2

        The discretionary legal financial obligations that' lazina challenges are the $ 00 fee for
                                                          B                           4

court appointed counsel and the $
                                87
                                2, extradition costs. Blazina did not object at his
                                  087.

sentencing hearing to the finding of his current or likely future ability to pay these obligations.

While we addressed the finding of current or future ability to pay in Bertrand for the first time on

appeal under RAP 2. ( rule does not compel us to do so in every case. We noted that
                 a),
                  5 that

Bertrand had disabilities that might reduce her likelyTuture abilityto payand that she was

required to begin paying her financial obligations within 60 days of sentencing. Bertrand, 165

Wn. App. at 404. Nothing suggests that Blazina's case is similar. Because he did not object in

the trial court to finding 2. ,we decline to allow him to raise it for the first time on appeal.
                            5




3 Blazina does not challenge the mandatory fees..
                                                These are the $ 00 victim penalty assessment,
                                                              5
the $
    100 DNA ( eoxyribonucleic acid) collection fee, and the $
            d                                               200 criminal filing fee. RCW
a);3.
035(
7.8.  1)(
      6      RCW 43.
                  7541; 4     RCW 36. 8.
                                     h).
                                     020(     2)(
                                              1


                                                          5
No. 42728 1 II
          - -



       Unlike the discretionary costs imposed under RCW 10. 1.
                                                        160(
                                                           3 RCW 753( 4A.
                                                           0 ),9. ) 1
                                                                    9

instructs the trial court to set the restitution amount and then consider the offender's ability to

pay when setting the monthly payment obligation:

       The court shall then set a minimum monthly payment that the offender is required
       to make towards the restitution that is ordered.         The court should take into
        consideration the total amount of the restitution owed, offender's present, past,
        and future ability to pay, as well as any assets that the offender may have.

Emphasis added.)Here, the trial court did not set a monthly minimum payment but merely set

the amount of restitution that Blazina owed. Blazina's claim does not apply to the restitution

award and, as such, we give it no further consideration.

        We affirm the trial court's order denying Blazina's juror information disclosure request

and refuse to consider his challenges to finding 2. in the judgment and sentence.
                                                  5



                                                                      Worswic .     J.




                                                   G